Opinion by
Johnson, J.
At the trial, Government counsel read into the record a communication stating that it was agreed that the entry, as appraised, should have been liquidated on the basis of a value of $113 per metric ton, plus extras of $2 per metric ton. Counsel stated that the Government had no objection to granting the protest to the extent indicated in the communication and would be willing to so stipulate. Upon agreement of plaintiff, the case was submitted upon the stipulation read into the record. It was, therefore, held that duty should be assessed at the appropriate rate under paragraph 304, Tariff Act of 1930, as amended, on the basis of a value of $113 per metric ton, plus extras of $2 per metric ton.